In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated April 30, 1964, which denied without a hearing his application to vacate a judgment of the former County Court, Kings County, rendered February 18, 1947 after a jury trial, convicting him of robbery in the first degree, and imposing sentence. Order affirmed. In our opinion, none of the grounds alleged by defendant in his petition warranted a hearing (People v. Wolochen, 15 A D 2d 538; People v. McElroy, 11 A D 2d 556; People v. Kulikaushas, 5 A D 2d 690). Moreover, his claim concerning the transcript of the trial minutes is baseless and without merit. Upon the present record, this court can make no determination as to the validity of the further ground asserted for the first time by the defendant in his brief (cf. People v. Brown, 18 A D 2d 1102). Beldock, P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.